  Case 4:20-mj-00078-VLD Document 1 Filed 09/29/20 Page 1 of 11 PageID #: 1




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION


  In the Matter of the Search Regarding    No. _ 4:20-mj-78
                                                  _ _ _ _ _ _ __

  20-098-04                                REDACTED AFFIDAVIT IN
                                           SUPPORT OF SEARCH AND
                                           SEIZURE WARRANT


STATE OF SOUTH DAKOTA          )
                                   :SS
COUNTY OF MINNEHAHA            )

                 INTRODUCTION AND AGENT BACKGROUND

      1.    I am a Special Agent (SA) with the Federal Bureau of Investigation

(FBI) assigned to the Sioux Falls Resident Agency, and I am charged with

investigating violations of federal statutes within the District of South Dakota. I

have worked as a Special Agent with the FBI for more than 12 years.         I have

conducted a wide variety of investigations to include international and domestic

terrorism, violent crimes, white collar crimes, and crimes in Indian country. The
                                                                                 '
information contained within this affidavit is based on my knowledge and on the

knowledge and reporting of other law enforcement officers involved including

those of the Charles Mix County Sheriffs Office and Yankton Sioux Law

Enforcement.

      2.    Through this affidavit, I am requesting that a search and seizure

warrant be issued for the search of Ronald David Bohn in order to obtain a

sample of his DNA through the use of a buccal swab. Because this affidavit is

being submitted for the limited purpose of securing a search warrant, I have not
  Case 4:20-mj-00078-VLD Document 1 Filed 09/29/20 Page 2 of 11 PageID #: 2




included each and every fact known to me concerning this investigation. I have

set forth only those facts that I believe are necessary to establish probable cause

to believe that evidence of violations of Title 18 United States Code § 1111,

murder, will be discovered through the comparison of Ronald's DNA to DNA

obtained from samples of blood collected from the scene of the crime.

      3.     I have worked with other law enforcement personnel regarding this

investigation.   The statements contained in this affidavit are based on

information that has been provided to me directly or indirectly by witnesses and

other law enforcement personnel. The information and conclusions expressed

are also based upon my own experience and training as a law enforcement

officer, and my personal involvement and knowledge gained during the course of

this investigation.

                               PROBABLE CAUSE

      4.     On the evening of September 15, 2020, I received a telephone call

from Yankton Sioux Law Enforcement (YSLE) Acting Chief Edwin Young who

advised that Isaac Wayne Primeaux, Jr., date of b i r t h - , 1966, an enrolled

member of the Yankton Sioux Tribe, had been killed inside his apartment, Red

Bird Elderly Complex,                 , Wagner, South Dakota, which is within

Indian country, from an apparent stab wound to the chest. Ronald David Bohn,

date of b i r t h - ' 1970, an enrolled member of the Yankton Sioux Tribe, had

been identified as the primary subject and had been apprehended in the city of

Wagner by the Charles Mix County Sheriffs Office (CMCSO) before being turned




                                        [2]
  Case 4:20-mj-00078-VLD Document 1 Filed 09/29/20 Page 3 of 11 PageID #: 3




over to YSLE. Another Special Agent of the FBI and I responded to the scene

and began an investigation into the incident.

      5.    Officers of YSLE provided that a trail of blood drops had been

discovered on the sidewalk leading away from the door of the apartment. Officers

had marked the drops of blood with paint to minimize damage and

contamination. I inspected the drops of red substance and concluded that they

were consistent with my knowledge of being drops of blood. I collected swabs of

the drops of blood from multiple areas of the blood trail. I also collected swabs

of blood from the floor and trashcan inside the apartment where Isaac

Primeaux's body was located.

      6.    Officers of YSLE provided that Ronald Bohn had visited the

residence of Janice Provost nearby and that Janice had stated that she

interacted with Bohn inside her home that evening. I interviewed Janice who

stated that she knew Bohn and that he was inside her residence briefly that

evening. She stated that he was bleeding from his lip, that he spit blood into the

trashcan, and that a drop of blood fell onto the kitchen floor . I collected a swab

of the drop of blood from the kitchen floor.

      7.    Officers of YSLE and the CMCSO provided that Ronald Bohn was

located and apprehended earlier that night inside a residence in Wagner on state

land, just outside the exterior boundary of the tribe. The CMCSO deputy who

had been looking for Bohn noticed blood on the sidewalk immediately in front of

the residence and suspected Bohn might be inside. I collected a swab of the

blood from the sidewalk in front of the residence.



                                        [3)
  Case 4:20-mj-00078-VLD Document 1 Filed 09/29/20 Page 4 of 11 PageID #: 4




      8.    On    September    16,   2020,    I   interviewed Tiffany   Flood   who

encountered Ronald Bohn outside the apartment immediately after Bohn

allegedly stabbed Isaac Primeaux. Tiffany is in an intimate relationship with

Kelly Cournoyer. Kelly's mother is Michelle Huapapi, who is married to Isaac

and lives in the apartment with him. Tiffany called Isaac her uncle. Tiffany

stated that on the evening of September 15, 2020, she was smoking a cigarette

on the other side of the Red Bird Elderly Complex when she heard Isaac yelling,

"My niece, my niece!" Tiffany knew it was Isaac from his voice and ran toward

his apartment.   She bumped into Kelly as she rounded the corner, and Kelly

said, "he stabbed him," then Kelly continued to run away from the apartment.

As she neared the front door, she encountered Bohn standing in front of the door

with both of his hands behind his back. His lip was bleeding and he had blood

on his shirt. Tiffany asked him what he had done, as she could hear Isaac inside

making choking noises as he lay on the bed under the front windows.             Bohn

stated, "I think I fucked up, I think I fucked up, I think I killed him." Bohn then

brought his hands out from behind his back, and Tiffany saw him holding a

bloody kitchen knife.   Tiffany demanded entry into the apartment, but Bohn

blocked the door and told her that he did not think he could let her in. Tiffany

told Bohn to get out of the way so she could check on Isaac; Bohn complied and

fled on foot around the corner of the building and out of sight. Tiffany went

inside the apartment and heard Michelle yelling, "Ron stabbed him, is Ike okay?"

Tiffany tended to Isaac, who was gasping for air, and she asked him what

happened; Isaac responded, "Ron did it," which were his last words.



                                        [4]
  Case 4:20-mj-00078-VLD Document 1 Filed 09/29/20 Page 5 of 11 PageID #: 5




      9.      I interviewed Michelle Huapapi who had been married to Isaac for

about 15 years. Michelle stated that she was asleep when Isaac was stabbed

but woke up shortly thereafter. She saw Isaac lying very still on his bed across

the room and knew something was wrong. Michelle suspected that Ronald had

stabbed Isaac because Ronald has a reputation for threatening people with

knives.     Ronald's reputation is such that whenever he visited Michelle's

apartment, they knew to put away the knives in the kitchen. Michelle described

incidents in which Ronald had threatened Isaac and Kelly with knives.

      10.    I obtained video recordings from the CMCSO depicting Ronald Bohn

detained in the back of a patrol unit immediately after he was located. I reviewed

the video and accompanying audio for any information Bohn might have

disclosed. At 10:25:59 PM on September 15, 2020, Bohn whispered to himself,

"I killed him. He's dead."

      11.    I obtained a YSLE police report describing an incident that occurred

on May 29, 2020 at Isaac's apartment. Isaac told officers that Ronald had picked

up a kitchen knife from inside the apartment and chased after him with it while

threatening to kill him. Isaac's statement was corroborated by two witnesses .

Ronald was arrested and subsequently charged with aggravated assault and

resisting arrest. Ronald was arraigned at the same time he was arraigned for

stabbing Isaac Primeaux; he pleaded not guilty, and the matter is currently

pending trial.

      12.    I obtained tribal court documents regarding an incident that

occurred on July 25, 2015 at the residence of Janice Provost.        Ronald was



                                       [5]
    Case 4:20-mj-00078-VLD Document 1 Filed 09/29/20 Page 6 of 11 PageID #: 6




causing a disturbance which prompted Janice to call the police. Ronald was

arrested and subsequently charged with disorderly conduct and carrying a

concealed weapon, a kitchen knife which he had hid inside his clothing. Ronald

pleaded guilty to the charges.

                                   CONCLUSION

        13.    Based on my training and experience, I am aware that DNA evidence

1s contained in the hair, skin, blood, and saliva in the human body.         These

substances can be tested to obtain DNA. In order for the laboratory to conduct

a   comparative examination on the items of evidence collected in the

investigation, a known sample of DNA from the alleged subject, Ronald Bohn, is

required.     I know a buccal swab is an expedient, prudent, and non-intrusive

manner to obtain such a DNA sample.

        14.    Based on the foregoing, I believe there is probably cause to believe

that Ronald David Bohn has committed a violation of Title 18 United States Code

§ 1111, murder, and evidence (DNA) can be located on his person which can be

compared to the DNA obtained from the above noted evidence collected.           All

evidence will be submitted to the South Dakota Forensic Laboratory for DNA

extraction and comparison.

       15.     I therefore respectfully request a search and seizure warrant be

issued to search the person or body of Ronald David Bohn for the purposes of

seizing saliva, cheek skin samples, and DNA via buccal swab .




                                         [6]
 Case 4:20-mj-00078-VLD Document 1 Filed 09/29/20 Page 7 of 11 PageID #: 7




                                                                     \




                                   Adam C. Topping, pecial Agent:
                                   Federal Bureau of Investigation

     Subscribed and sworn to before me, telephonically, on this _ __     day of

September, 2020, at Sioux Falls, South Dakota.




                                   VERONICA L. DUFFY
                                   United States Magistrate Judge




                                     [7]
 Case 4:20-mj-00078-VLD Document 1 Filed 09/29/20 Page 8 of 11 PageID #: 8




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH DAKOTA
                              SOUTHERN DIVISION


  In the Matter of the Search Regarding       No. _4:20-mj-78
                                                    __ __ _ _ _ _ __

  20-098-04                                   REDACTED APPLICATION FOR
                                              SEARCH AND SEIZURE WARRANT




      I, Adam C. Topping, being duly sworn depose and say:

       I am a Special Agent with the Federal Bureau of Investigation (FBI), and
have reason to believe that on the persons or bodies of Ronald David Bohn,
currently located in the District of South Dakota, there is now concealed certain
property, namely: head hair, skin, saliva, cheek skin samples, and DNA, which
I believe is property constituting evidence of the commission of a criminal
offense, contraband, the fruits of crime, or things otherwise criminally
possessed, or property designed or intended for use or which is or has been used
as the means of committing a criminal offense, concerning a violation of 18
u.s.c. § 1111.
      The facts to support a finding of Probable Cause are contained in my
Affidavit filed herewith, and attached hereto and incorporated by this reference.
                         ~
      Dated this J)..9       day of September, 2020.



                                         Adam C. Topping, Sp   al gent
                                         Federal Bureau oflnv:ation

      Sworn to me telephonically on the ___ day of September, 2020.




                                         VERONICA L. DUFFY
                                         United States Magistrate Judge
Case 4:20-mj-00078-VLD Document 1 Filed 09/29/20 Page 9 of 11 PageID #: 9




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                           SOUTHERN DIVISION


  In the Matter of the Search Regarding    No. _ 4:20-mj-78
                                                  _ __ _ _ __ _ __

  20-098-04                                REDACTED SEARCH AND
                                           SEIZURE WARRANT




TO:   ANY AUTHORIZED LAW ENFORCEMENT OFFICER

      An application by a federal law enforcement officer or an attorney for the
government requests the search of the following property more fully described in
the Affidavit, attached hereto and incorporated herein by reference: head hair,
skin, saliva, cheek skin samples, and DNA.

       I find that the affidavit, or any recorded testimony, establish probable
cause to search and seize the property described above , and that such search
will reveal evidence of violations of 18 U.S.C. § 1111, which is more fully
described in the Affidavit.

      YOU ARE COMMANDED to execute this warrant on or before
_ _ _ _ _ _ _ __ _ _ _ _ (not to exceed 14 days)
D in the daytime - 6:00 a.m. to 10:00 p.m.
D at any time in the day or night as I find reasonable cause has been established.

      Unless delayed notice is authorized below, you must give a copy of the
warrant and a receipt for the property taken to the person from whom, or from
whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

     The officer executing this warrant, or an officer present during the
execution of the warrant, must prepare an inventory as required by law and
promptly return this warrant and inventory to the undersigned Judge.

       D Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification
may have an adverse result listed in 18 U.S.C. § 2705 (except for delay of trial),
and authorize the officer executing this warrant to delay notice to the person
who , or whose property, will be searched or seized,
D for         days (not to exceed 30).
D until, the facts justifying, the later specific date of _ _ _ _ _ _ _ __
Case 4:20-mj-00078-VLD Document 1 Filed 09/29/20 Page 10 of 11 PageID #: 10




_ _ _ _ __ _ _ _ _ _ _ _ _ at Sioux Falls, South Dakota
Date and Time Issued



                                  VERONICA L. DUFFY
                                  United States Magistrate Judge




                                    [2]
     Case 4:20-mj-00078-VLD Document 1 Filed 09/29/20 Page 11 of 11 PageID #: 11


                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH DAKOTA
                                 SOUTHERN DIVISION


  In the Matter of the Search Regarding      No. _ 4:20-mj-78
                                                   _ _ _ _ __ _ _ _ __

  20-098-04                                  REDACTED RETURN



Date and time warrant executed:

Copy of warrant and inventory left with:

Inventory made in the presence of:

Inventory of the property taken and name of any person(s) seized (attach additional sheets,
if necessary):




                                     CERTIFICATION
I declare under penalty of perjury that this inventory is correct and was returned along
with the original warrant to the designated judge.


                                      Adam C. Topping, Special Agent
                                      Federal Bureau of Investigation
